ROBERT P. SMITH, Jr., Judge.
Substantial competent evidence supports the decision of the Judge of Industrial Claims that claimant was temporarily totally disabled, by reason of a compensable subendocardial infarction. The compensation order is deficient, however, in its failure to record findings which conceivably may excuse the failure of those rendering medical services to provide timely reports to the employer and carrier. Section 440.-13(1), Florida Statutes (1979). The order is also deficient in awarding an attorney’s fee which inappropriately takes into consideration professional services rendered claimant in proceedings before the Industrial Relations Commission where claimant did not prevail. The order will therefore be vacated and the cause remanded.
REVERSED.
SHAW, J., concurs.
BOOTH, J., dissents, with opinion.